In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated August 6, 1996, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Since the petitioner insurance company did not disclaim liability as soon as was "reasonably possible” after it first learned of the accident or the grounds for disclaimer of liability, the Supreme Court properly denied the stay (Insurance Law § 3420 [d]; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028; Matter of Allstate Ins. Co. v Souffrant, 221 AD2d 434; Matter of Nationwide Mut. Ins. Co. v Steiner, 199 AD2d 507; cf., Matter of Prudential Prop. & Cas. Ins. Co. [Mathieu], 213 AD2d 408). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.